DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-6, as filed on 04/07/2020, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claims 2-5: correct “a person” to ---the person---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6575876 B1 (McMillon).
	Regarding Independent Claim 1, McMillon discloses a method for improving stability on a treadmill comprising the steps of: 
(“treadmill” Col. 3, line 57) having a running platform (Figure 1: Annotated) and a frame extending upwardly from a front end of the running platform (Figure 1: Annotated); 

    PNG
    media_image1.png
    438
    536
    media_image1.png
    Greyscale

Figure 1: McMillon Annotated
	and extending a strap (strap 30) around a person (“user”) on the treadmill (Figure 1) and attaching the strap to the frame such that the strap loosely engages the person (see Figure 1: in as much as applicant has shown the strap 30 does not fully wrap around the user and is not tightly  or firmly fixed about the user and therefore is loosely attached).
	Regarding Claim 2, McMillon further discloses the method for improving stability on a treadmill according to claim 1, wherein the step of extending the strap around a person further includes the strap having a first end and a second end (coupling members 50) each engaged with the frame (see Figure 1) wherein the strap extends around only a portion of the person such that the strap abuts a backside of the person (via padding panels 12 comprising first and second end 14, 16; “first end 14 and second end 16 wrap around the user's waist ensuring a more comfortable fit” Col. 3, lines 58-59; the padding of the first and second end engages the backside of the user, see Figure 1 and only a portion of the backside).
	Regarding Claim 3, McMillon further discloses the method for improving stability on a treadmill according to claim 2, further including: 
	wherein the step of extending the strap around a person further includes the strap having an adjustable length (A fastening means 36 for shortening or lengthening the strap 30);
	and adjusting a length of the strap to place the person at a selected distance from the frame (“By fastening the male snap member 40 to one of the female snap members 42 the strap 30 may be lengthened or shortening depending upon the need of the user”).  
	Regarding Claim 4, McMillon further discloses the method for improving stability on a treadmill according to claim 2, wherein the step of extending the strap around a person further includes:
	each of the first and second ends comprising loops (coupling members 50 comprising arcuate members 52) being releasably engaged to the frame (“a pair of securing means 64 for removably securing each of the coupling members 50 to the handrail of the treadmill.” Col. 4, lines 50-52), each of the loops being removable from a remaining portion of the strap (“Each of the ends 32 and 34 of the strap 30 is removably extended in the hole 58 of one of the coupling members 50” Col. 4, lines 44-46).
	Regarding Claim 5, McMillon further discloses the method for improving stability on a treadmill according to claim 2, wherein the step of extending the strap around a person further includes:
(fastening members 36; “Each of the female snap members 42 comprises a generally annular wall having a shape and sized adapted for removably positioning in the male snap member 40 and for selectively engaging the annular member in the male snap member” Col. 4, lines 27-31; the first end 32 with the male snap member 40 is selectively attached to the second portion with the female snap member 42); 

    PNG
    media_image2.png
    170
    385
    media_image2.png
    Greyscale

Figure 3: McMillon Annotated
	Regarding Independent Claim 6, McMillon discloses a method for improving stability on a treadmill comprising the steps of: 
	providing a treadmill (“treadmill” Col. 3, line 57) having a running platform (Figure 1: Annotated) and a frame extending upwardly from a front end of the running platform (Figure 1: Annotated); 

    PNG
    media_image1.png
    438
    536
    media_image1.png
    Greyscale

Figure 2: McMillon Annotated
(strap 30) around a person (“user”) on the treadmill (Figure 1) and attaching the strap to the frame such that the strap loosely engages the person (see Figure 1: the strap 30 does not fully wrap around the user and is not tightly  or firmly fixed about the user and therefore is loosely attached), 
	the strap having a first end and a second end (coupling members 50) each engaged with the frame (see Figure 1) wherein the strap extends around only a portion of the person such that the strap abuts a backside of the person (via padding panels 12 comprising first and second end 14, 16; “first end 14 and second end 16 wrap around the user's waist ensuring a more comfortable fit” Col. 3, lines 58-59; the padding of the first and second end engages the backside of the user, see Figure 1 and only a portion of the backside), 
	the strap having an adjustable length (A fastening means 36 for shortening or lengthening the strap 30), 
	each of the first and second ends comprising loops (coupling members 50 comprising arcuate members 52) being releasably engaged to the frame (“a pair of securing means 64 for removably securing each of the coupling members 50 to the handrail of the treadmill.” Col. 4, lines 50-52), each of the loops being removable from a remaining portion of the strap (“Each of the ends 32 and 34 of the strap 30 is removably extended in the hole 58 of one of the coupling members 50” Col. 4, lines 44-46), 
	the strap including a first portion (First end 32) and a second portion (Figure 3: Annotated) releasably attached together by a coupler (fastening members 36; “Each of the female snap members 42 comprises a generally annular wall having a shape and sized adapted for removably positioning in the male snap member 40 and for selectively engaging the annular member in the male snap member” Col. 4, lines 27-31; the first end 32 with the male snap member 40 is selectively attached to the second portion with the female snap member 42); 

    PNG
    media_image2.png
    170
    385
    media_image2.png
    Greyscale

Figure 3: McMillon Annotated
	and adjusting a length of the strap to place the person at a selected distance from the frame (“By fastening the male snap member 40 to one of the female snap members 42 the strap 30 may be lengthened or shortening depending upon the need of the user.”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784